                  Case 20-10691        Doc 69      Filed 06/01/20     Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

IN RE:                                         )
                                               )
ZACHAIR, LTD.                                  )      Case No. 20-10691-TJC
                                               )      Chapter 11
               Debtor                          )

                         PD HYDE LLC’S OPPOSITION
               TO DEBTOR’S MOTION FOR AN ORDER ENLARGING
            EXCLUSIVITY PERIOD TO FILE PLAN OF REORGANIZATION
            AND OBTAIN ACCEPTANCE PURSUANT TO 11 U.S.C. § 1121(d)

       PD Hyde LLC (“Hyde”), by and through its undersigned attorneys, hereby opposes the

Debtor’s Motion for Order Enlarging Exclusivity Period to File Plan of Reorganization and Obtain

Acceptance Pursuant to 11 U.S.C. § 1121(d) (the “Motion”) [docket 58], and as grounds therefore,

respectfully states as follows:

       1.      Although this is not a large or complex Chapter 11 case, Zachair, Ltd. (the

“Debtor”) seeks to extend the exclusivity period during which only it can file a proposed plan of

reorganization by an additional four months. The “cause” that Debtor asserts supports this

extra-ordinarily lengthy request is insufficient to justify the relief requested. In the four months

since the Chapter 11 petition was filed, the Debtor could have but has failed to take all the steps it

identifies in its Motion and essentially has not moved this case forwards in any significant manner.

       2.      As discussed hereinafter, “cause” does not exist for the requested extension of the

exclusive period. As Section 1121 of the Bankruptcy Code does not create a deadline for filing a

plan, the Debtor may develop and file its plan at any time that it believes appropriate. The risk

that while the Debtor is developing its plan, another party-in-interest files a plan, is a risk which

Congress intended, so as to preserve the balance between the Debtor’s needs and the legitimate
                  Case 20-10691       Doc 69     Filed 06/01/20     Page 2 of 8



interests of creditors. Accordingly, denying the Motion only affords creditors their right to file a

plan; there is no negative impact upon the Debtor’s co-existing right to file its own plan.

       3.       In its Application [docket 20] to employ Whiteford, Taylor and Preston, L.L.P., as

its counsel, the Debtor disclosed that it was negotiating with a potential stalking horse to buy the

Debtor’s real property. However, in a recent filing, the Debtor acknowledged that all discussions

with that prospective purchaser have terminated. To date, four months after the filing, the Debtor

has not presented any written contract to purchase its real property.

       4.      While Hyde did engage in settlement negotiations with the Debtor, those attempts

were unsuccessful and have been unfruitful. The Debtor has now sought to employ a real estate

broker at a 5% fee. Hyde encourages this retention and is hopeful that the broker will be able to

find a buyer leading to an expeditious cash distribution to creditors. However, the Debtor does

not require an extension of exclusivity for that process to move forward.

       5.      Section 1121(d) of the Bankruptcy Code grants the Court authority to extend

exclusive periods granted in Section 1121(b) of the Bankruptcy Code for “cause” after notice and

hearing. The Bankruptcy Code does not define what constitutes “cause” and bankruptcy courts

are granted broad flexibility in determining whether cause exists to extend the exclusivity periods.

In re Public Serv. Co. of New Hampshire, 88 B.R. 521, 534 (Bankr. N.H. 1988); In re McLean

Indus., Inc., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987).

       6.      Over the years, numerous courts have attempted to identify a list of factors that a

bankruptcy court should consider in evaluating a request to extend the exclusive periods. One such

court, the 8th Circuit Bankruptcy Appellate Panel, identified the following nine (9) factors in the

case of In re Hoffinger Industries, Inc., 292 B.R. 639, 643-44 (8th Circuit B.A.P. 2003):
                    Case 20-10691      Doc 69     Filed 06/01/20     Page 3 of 8



               a.      The large size of the debtor and the consequent difficulty in formulating a

                       plan of reorganization for a huge debtor with a complex financial structure;

               b.      The need for the creditors’ committee to negotiate with the debtor and the

                       ability to prepare adequate information;

               c.      The existence of good faith progress towards reorganization;

               d.      The existence of an unresolved contingency;

               e.      The fact that the debtor is paying bills as they become due;

               f.      The length of previous extensions of exclusivity;

               g.      Breakdowns in plan negotiations such that the continuation of the debtor’s

                       exclusivity period would result in the debtor having an unfair bargaining

                       position over creditors;

               h.      The debtor’s failure to resolve fundamental reorganization matters essential

                       to its survival; and

               i.      The gross mismanagement of the debtor.

The Hoffinger court observed that clearly the nine (9) factors will not all be relevant in each and

every case, nor is the issue to be resolved by simply adding up the number of factors which weigh

for and against any requested extension. The Hoffinger court recognized that ultimately the

decision is within the discretion of the bankruptcy court to decide which factors are relevant and

to give the appropriate weight to each. Id. The burden to establish cause is on the Debtor. In re

Perkins, 71 B.R. 294, 299 (W.D. Tenn. 1987). In determining whether cause exists to extend the

exclusivity period, a court may consider a variety of factors to assess the totality of circumstances

in each case. See In re Dow Corning Corp., 208 B.R. 661, 664, 670 (Bankr. E.D. Mich. 1997).
                     Case 20-10691      Doc 69     Filed 06/01/20     Page 4 of 8



These factors include:

               (i)       the size and complexity of the debtor’s case;

               (ii)      the debtor’s good faith progress towards resolving issues facing the estate;

               (iii)     whether the debtor is seeking exclusivity to pressure creditors “to accede to

                         [the Debtors’] . . . demands;”

               (iv)      whether the debtor has demonstrated reasonable prospects for filing a viable

                         plan; and

               (v)       whether the debtor has progressed in negotiations with creditors. See, e.g.,

                         In re Express One Int’l Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996)

                         (listing the above factors); In re Gibson & Cushman Dredging Corp., 101

                         B.R. 405, 409–10 (E.D.N.Y. 1989) (listing certain of the above factors); In

                         re Grand Traverse Dev. Co. Ltd. P’ship., 147 B.R. 418, 420 (Bankr. W.D.

                         Mich. 1992) (same); In re Gen. Bearing Corp., 136 B.R. 361, 367 (Bankr.

                         S.D.N.Y. 1992) (same); In re Southwest Oil Co. of Jourdanton, Inc., 84 B.R.

                         448, 451–54 (Bankr. W.D. Tex. 1987) (same).

Other factors the court may consider are:

               (vi)      the necessity of sufficient time to negotiate and prepare adequate

                         information;

               (vii)     whether the debtor has demonstrated reasonable prospects for filing a viable

                         plan;

               (viii) whether the debtor has made progress negotiating with creditors, and

               (ix)      the length of time the case has been pending. See In re Service Merchandise

                         Co., 256 B.R. 744, 751 (Bankr. M.D. Tenn. 2000).
                     Case 20-10691           Doc 69       Filed 06/01/20        Page 5 of 8



         7.       Courts have held that the existence of pending litigation is not ordinarily sufficient

to establish the requisite cause for granting an extension of exclusivity. See In re R. G. Pharmacy,

Inc., 374 B.R. 484, 488 (Bankr. D. Conn. 2007). “‘The ordinary Chapter 11 debtor is expected to

bring with it litigation, or the potential for it. Litigation with creditors is not an unusual

circumstance, and the fact that litigation is pending with creditors is not in itself sufficient cause

to justify an extension of exclusivity period.’” Id., quoting In re Southwest Oil Co. of Jourdanton,

Inc., 84 B.R. 448, 452 (Bankr. W.D. Tex. 1987)). The Southwest Oil court went on to state: “Only

under extreme circumstances would the existence of litigation constitute cause for an extension,

where the mass, weight, volume and complication of the litigation may justify a ‘shakedown’

period.” Id., citing In re Manville Forest Products Corp., 31 B.R. 991, 995 (S.D.N.Y. 1983).1

         8.       In All Seasons Industries, Inc., 121 B.R. 1002 (Bankr. N.D. Ind. 1990), the

Bankruptcy Court for the Northern District of Indiana similarly denied a requested extension of

exclusivity because of pending litigation. In its decision, the court noted that its decision to deny

the extension did not sound a death knell for debtor’s reorganization. Citing In re Parker Street

Forest & Garden Center, Inc., 31 B.R. 206 (Bankr. D. Mass. 1983), the court recognized that

denying an exclusivity extension motion only affords creditors their own right to file a proposed

plan of reorganization as there is no negative impact upon the Debtor’s co-existing right to file

such a plan. 31 B.R. at 207.

         9.       In All Seasons Industries, the court went on to state that a debtor should be able to

propose a plan taking into consideration the possible results of the pending litigation. Conversely,




1
  The Manville case involved 20 subsidiaries, including Johns-Manville Corporation, an asbestos producer facing
multiple lawsuits and possible liability of $2 billion for asbestos relating personal injury and illnesses. Given the
number and complexity of the court filings relating to the personal injury suits, the court, under those circumstances
allowed an extension of the exclusivity period…a significant departure from the facts in this case.
                  Case 20-10691         Doc 69     Filed 06/01/20      Page 6 of 8



if a resolution of litigation is crucial to any plan, no one, neither the debtor nor a creditor, will be

able to propose such a plan until the verdict comes in. “While the court can understand that it might

be more convenient to know the results of the litigation, it does not seem that this Chapter 11

proceeding must be placed in limbo until that time.” All Seasons Industries, 121 B.R. at 1005.

                                              Argument

       10.     The Debtor requests an extension of its exclusive period to file a plan of four

additional months. The Debtor does not need any extension of the exclusive periods and its reliance

upon the pendency of litigation as cause to support such a request lacks credibility. The Debtor

has had many months to seek to retain a broker, market the real property and make progress

towards reorganization. Other than filing an application to retain a broker last week, the Debtor

has failed to do anything else in four months. Under these circumstances, creditors should not be

held hostage by exclusivity.

                                             Conclusion

       For the foregoing reasons, no extension of exclusivity is appropriate under the facts and

circumstances of this case. The Debtor can file its plan anytime it wishes to do so and creditors

should not be precluded from exercising whatever rights they deem appropriate under the

circumstances, including filing their own plan if they deem it to be in their interests. Cause does

not exist in this case for the requested extension of exclusivity and the Motion should be denied.
                 Case 20-10691       Doc 69    Filed 06/01/20    Page 7 of 8



                                            Respectfully submitted,

                                            SHULMAN, ROGERS, GANDAL,
                                            PORDY & ECKER, P.A.

                                    By:      /s/ Michael J. Lichtenstein
                                            Michael J. Lichtenstein (Bar No. 05604)
                                            12505 Park Potomac Avenue, Sixth Floor
                                            Potomac, Maryland 20854
                                            TEL: (301) 230-5231
                                            FAX: (301) 230-2891
                                            Email: mjl@shulmanrogers.com

                                            Counsel for PD Hyde Field LLC



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of June, 2020, I reviewed the Court’s CM/ECF system
and it reports that an electronic copy of PD Hyde LLC’s Opposition to Debtor’s Motion for an
Order Enlarging Exclusivity Period to File Plan of Reorganization and Obtain Acceptance
Pursuant to 11 U.S.C. § 1121(d) and proposed Order will be served electronically by the
Court’s CM/ECF system on the following:

              Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
              Bruce W. Henry bwh@henrylaw.com, kmo@henrylaw.com,
              jtm@henrylaw.com, mbp@henrylaw.com
              Nicole C. Kenworthy bdept@mrrlaw.net
              Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
              M. Evan Meyers bdept@mrrlaw.net
              L. Jeanette Rice Jeanette.Rice@usdoj.gov,
              USTPRegion04.GB.ECF@USDOJ.GOV
              Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, karla.radtke@wbd-us.com,
              pascal.naples@wbd-us.com, morgan.patterson@wbd-us.com,
              matthew.ward@wbd-us.com
              US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV
              Jacob Christian Zweig jzweig@evanspetree.com, crecord@evanspetree.com



                                            /s/ Michael J. Lichtenstein
                                            Michael J. Lichtenstein
                 Case 20-10691        Doc 69   Filed 06/01/20    Page 8 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND
                               (Greenbelt Division)

IN RE:                                     )
                                           )
ZACHAIR, LTD.                              )       Case No. 20-10691-TJC
                                           )       Chapter 11
              Debtor                       )

         ORDER DENYING DEBTOR’S MOTION FOR AN ORDER ENLARGING
           EXCLUSIVITY PERIOD TO FILE PLAN OF REORGANIZATION
           AND OBTAIN ACCEPTANCE PURSUANT TO 11 U.S.C. § 1121(d)

       Upon consideration of Debtor’s Motion for an Order Enlarging Exclusivity Period to File

Plan or Reorganization and Obtain Acceptance Pursuant to 11 U.S.C. § 1121(d) (the “Motion”),

and the Opposition filed by PD Hyde LLC thereto, it is hereby

       ORDERED, that the Motion be, and the same is hereby, DENIED.

Copies to:

Michael J. Lichtenstein, Esquire                   Sandy Spring Bank
Shulman, Rogers, Gandal,                           c/o Bruce Henry, Esq.
 Pordy & Ecker, P.A.                               300 N Washington Street, Suite 204
12505 Park Potomac Avenue, Sixth Floor             Alexandria, VA 22314
Potomac, Maryland 20854
                                                   Office of the United States Trustee
Bradford F. Englander, Esq.                        305 Ivy Lane, Suite 600
Whiteford, Taylor & Preston L.L.P.                 Greenbelt, MD 20770
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042
